 1   TRACY L. WILKISON
 2   Acting United States Attorney
 3
     DAVID M. HARRIS                                          JS-6
     Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   ANNABELLE J. YANG, CSBN 276380
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (415) 977-8946
11         Facsimile: (415) 744-0134
12
           Email: annabelle.yang@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                             EASTERN DIVISION
17
18   JULIA ESCOBAR,                         ) Case No. 5:20-cv-01524-JPR
19                                          )
           Plaintiff,                       ) JUDGMENT OF REMAND
20                                          )
21                v.                        )
                                            )
22
     ANDREW SAUL,                           )
23   Commissioner of Social Security,       )
24
                                            )
           Defendant.                       )
25                                          )
26                                          )
                                            )
27
28




                                            -1-
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5
     DECREED that the above-captioned action is remanded to the Commissioner of
 6
     Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8
 9   DATED: April 28, 2021
10                                         HON. JEAN P. ROSENBLUTH
                                           UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
